Case 3:17-cv-00601-MHL Document 124-7 Filed 06/06/19 Page 1 of 3 PageID# 2200




                                                                                 EXHIBIT SIX




                                           HAWKINS AND GOODMAN COMMENTS




                 Internet URL: https://www.youtube.coni/watch?v=3S2Jr80H5k4


                     lYouTube                        jason goodman


         O O# Q           ni va scomo9o»         x ^ Wd tri* v«tu«t Rcstty SPO' x i ^ Pen ewt I The unNwvty x |^ Home • P«w«f»e Cf ^
         ^   -   C   (D       A'Mrt/lisongoodmAn/Plciums/HtMrkinS'VR'Sponstiook^ClinTOO&k tP9




         Did SERCO Use A Virtual Reality Death Pool Sports Book To Spot
         Fix Paddock's Las Vegas Shooting?
                     Jason Goodman

                          Subsaibed        iSk     81K
                                                                                                                                       168 watching now

         +




Started streaming 25 minutes ago
David joins me once again, this time to suggest that British outsourcer SERCO and its chairman
Roy Gardner could have offered a Virtual Reality Death Pool Sports Book service to intellectual
and financial elite, and delivered the service over patented 'dirty-fiber' devices enabling
clandestine betting on times of death and body counts at mass casualty events. Today's show will
explore the October 1. 2017 shootings in Las Vegas, attributed by media play injects to the 64
year old late and former IRS agent Stephen Paddock who allegedly killed 58 people, fired
1100+rounds, had twenty-four firearms including .223-caliber AR-15-type semi-automatic rifles
fitted with vertical forward grips and bump fire stocks.

Visit David's Website - https://reversecsiscripts.com/

                                                                                               24
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-7 Filed 06/06/19 Page 2 of 3 PageID# 2201




 15:20                HAWKINS: What happens if you lease dark fiber to organized crime groups in
                      Chicago and London and Shanghai and wherever in the world. And they have an
                      opportunity, when one occurs, for someone - and I am not saying Mr. Sweigert
                      did it. but remember Sweigert's skills and professional background include
                      describing himself as an ethical hacker. Right.


                      [Below photo then displayed]

         0 f-iUr   AJMr«/laiongao<lmaiVPictuni«/Htwluns-VR-Soortst>ook-ClinlO(i&k.O)g




 15:41                HAWKINS: And checking for vulnerabilities in people's networks and
                      presumably if he is truly ethical advising the ethical client iook you got a back
                      door here, you had better close it*. Now there's no guarantee, and 1 am not an
                      expert at this, if Sweigert is as smart as he seems to think he is. What happens if
                      he is not a very good ethical hacker.




                                                                                   25
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-7 Filed 06/06/19 Page 3 of 3 PageID# 2202




                                   W-V XW.W f^.wf^ViC V

                                    JifMSit cxf mfrttfO

                                                 JJ£Jt/
                                /rJuAMTAVXft- ^/TSfWJk-


                                                           ££>4 Root

                         Z2:>fI
                                £cyt
                                                                       OqD
  ^MPSiiRriiig
   Did SERCO Use A Virtual Reality Death Pool
   Sports Book To Spot Fix Paddock's Las Vegas
   Shooting?
           Jason Goodman

               %/' Subscribed    Jl 81 K
                                                                         243 watching now
      Add to     ^ Share         I"® Report   ••• More                         li 60 fI   10




                                                          26
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
